Citation Nr: 0633686	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for transverse 
myelitis, on a direct basis and as secondary to service-
connected subacute cutaneous lupus erythematosus (SCLE).

2.  Eligibility for special monthly compensation (SMC) based 
upon loss of use of both legs.

3.  Eligibility for specially-adapted housing or a special 
home adaptation grant.

4.  Eligibility for automobile and adaptive equipment or 
adaptive equipment.

5.  Eligibility for SMC based upon a demonstrated need for 
aid and attendance due to service-connected disability or 
based upon housebound status.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the Board remanded the veteran's claim for 
further development.  In November 2005, the Board referred 
the issue of service connection for transverse myelitis for 
an expert medical opinion, and such an opinion was rendered 
in January 2006.  Again, in June 2006, the Board referred the 
service connection issue for another medical expert opinion 
and such opinion was received in August 2006.  The veteran 
waived initial RO consideration of the medical opinion.  The 
case has since returned to the Board for appellate review.

The issues of eligibility for SMC based upon loss of use of 
both legs; eligibility for specially-adapted housing or a 
special home adaptation grant; eligibility for automobile and 
adaptive equipment or adaptive equipment; and eligibility for 
SMC based upon a demonstrated need for aid and attendance due 
to service-connected disability or based upon housebound 
status, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's transverse myelitis is proximately due to, or the 
result of, his service-connected SCLE.


CONCLUSION OF LAW

Transverse myelitis is proximately due to, or the result of, 
the veteran's service-connected SCLE.  38 U.S.C.A. § 5107 
(West Supp. 2005); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

By letters dated in June 2001 and March 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service connection claim for transverse 
myelitis, what evidence the VA would obtain, and what 
evidence the veteran should provide.  The March 2004 letter 
further advised the veteran to send any pertinent medical 
reports that he has in his possession.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues being decided 
herein.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
No further assistance in developing the facts pertinent to 
the issue is required.

As the Board is granting the claim for service connection for 
transverse myelitis, the agency of original jurisdiction will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  A disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service connected.  When service connection is 
established for a secondary condition, it shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a) 
(2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the veteran asserts that he is entitled to 
service connection for transverse myelitis.  

By way of history, during service, in November 1991, the 
veteran received medical treatment for segmental instability 
at the L4-L5 level and for recurring spasm of neck muscles 
(with radiographic evidence of mild straightening of the 
lower cervical lordosis) in March 1995.  His retirement 
examination report, dated in November 1996, reflects that his 
spine was normal.  Post-service, in May 1997, the veteran 
sought treatment for complaints of weakness in his left leg 
and occasional "giv[ing] . . . out" of this extremity, as 
well as bilateral numbness and tingling in both legs.  With 
regard to the veteran's complaints of weakness and 
instability of his left leg, the examiner noted the veteran's 
history of spinal stenosis.  Also, with regard to the 
veteran's complaints of bilateral numbness and tingling in 
both legs, the examiner assessed possible neuropathy versus a 
vascular component.  Subsequent diagnoses of SCLE with skin 
involvement, and transverse myelitis were rendered.  The 
veteran is currently service-connected for SCLE.

On review, the Board finds that service connection for 
transverse myelitis is warranted on a secondary basis.  As 
discussed directly above, medical evidence of record confirms 
that the veteran currently has transverse myelitis.  

There are differing opinions of record with regard to whether 
the veteran's transverse myelitis is causally related to his 
service-connected SCLE.  The record contains favorable 
opinions from a December 2000 VA examiner, the veteran's 
treating neurologist who provided statements in May 2002 and 
October 2002, and an August 2006 board-certified internist 
and rheumatologist.  These physicians opined that the 
veteran's transverse myelitis is likely associated with his 
service-connected SCLE.  

The Board acknowledges that the record also contains 
unfavorable opinions.  Specifically, in February 2001, a VA 
neurologist explained that, although lupus can cause 
transverse myelitis, "transverse myelitis due to lupus is 
usually more acute than the smoldering course seen here."  
Consequently, this physician concluded that the veteran's 
gradually worsening myelopathy is "of [an] unknown cause."  
Further, in October 2002 and November 2004 statements, 
another VA neurologist indicated that the overall evidence of 
record in the present case "make[s] it less than likely that 
. . . [the veteran's] cutaneous lupus is the cause of . . . 
Finally, a January 2006 neurologist opined that the veteran's 
transverse myelitis is not related to service-connected 
lupus.  The neurologist stated that the etiology of the 
veteran's transverse myelitis is likely idiopathic, in 
origin, viral, or may be a part of a multifocal central 
nervous system disease, such as systemic lupus erythematosus.  
The neurologist indicated that transverse myelitis is a rare 
complication of systemic lupus erythematosus and patients 
with such disability have a high prevalence of anti-
phospholipid antibodies.  The neurologist opined that the 
medical evidence of record does not support a diagnosis of 
systemic lupus.  Instead, the neurologist concluded that the 
veteran has discoid lupus, as he is ANA negative and does not 
have other organ involvement.  Consequently, the neurologist 
stated that the opinions (December 2000 and May 2002) 
relating transverse myelitis to lupus were incorrectly based 
on the assumption that the veteran has systemic lupus.  

On review, the Board finds that the preponderance of the 
evidence shows that the veteran's transverse myelitis is 
related to his service connected SCLE.  In this regard, the 
Board finds the August 2006 medical expert opinion to be 
highly probative.  The August 2006 medical expert had the 
opportunity to review the entire claims folder prior to 
rendering his opinion and he referred to specific evidence in 
the record to support his opinion.  Further, he reconciled 
his findings with the other evidence of record.  In this 
regard, the Board notes that there has been some question as 
to whether the veteran has discoid lupus erythematosus (DLE), 
systemic lupus erythematosus (SLE), or SCLE.  After a review 
of the claims folder, the August 2006 expert confirmed that 
the veteran has SCLE, an autoimmune disorder that features 
skin lesions, which the veteran exhibited, and is typically 
associated with anti-SS-A antibodies and can be ANA positive 
or negative.  

Next, the August 2006 expert discussed the probable etiology 
of the veteran's transverse myelitis.  The expert addressed 
the etiologies entertained by the veteran's various 
physicians (is the veteran's transverse myelitis idiopathic, 
viral, or a part of his service-connected SCLE?).  The expert 
also considered cholesterol embolization as a potential 
cause.  

The August 2006 expert acknowledged that although multiple 
viral studies came back negative, it is possible that the 
veteran's transverse myelitis was caused by a virus that the 
veteran had not been tested for.  Nevertheless, the expert 
observed that the veteran did not appear to have any other 
symptoms of viral infection when he developed his initial 
symptoms of transverse myelitis, and a viral infection should 
be less likely, than an autoimmune disorder, to induce slowly 
progressive sensory and motor denervation.  The expert also 
doubted that the veteran's transverse myelitis was caused by 
cholesterol embolization because although his sural nerve 
biopsy raised the issue of cholesterol embolization, it would 
not explain the CSF oligoclonal bands and increased local IgG 
production.  It would also not explain the slowly progressive 
course.  

Further, the August 2006 expert indicated that while it is 
impossible to determine with certainty whether the veteran's 
transverse myelitis was caused by his SCLE, he found that the 
relevant comparison is not between the risk of central nerve 
system (CNS) disease in patients with SLE versus SCLE, but 
between the admittedly low risk of CNS disease in patients 
with SCLE versus. the considerably lower risk in people who 
have no autoimmune disorder.  The expert further noted that 
the apparent risk in SCLE patients who, like the veteran, 
have arthritis and high titers of rheumatoid factor, make 
this comparison even more marked.  Therefore, the expert 
opined that there is a 50 percent probability or greater that 
the veteran's transverse myelitis is related to his service-
connected SCLE.

In addition to the reasons stated above, the August 2006 
opinion is highly probative because the physician cited to 
medical literature which he relied upon in rendering his 
opinions; the other opinions of record were not supported by 
cites to medical literature.  Lastly, as discussed above, the 
August 2006 opinion is in agreement with opinions rendered in 
December 2000, May 2002, and October 2002.  Thus, resolving 
any doubt in the veteran's favor, the Board finds that the 
veteran's transverse myelitis is causally related to his 
service-connected SCLE.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005); 38 C.F.R. § 3.310(a) (2006).  Accordingly, 
secondary service connection is warranted.  As the Board has 
granted herein service connection for transverse myelitis on 
a secondary basis, it finds that it is not necessary to 
discuss the veteran's claim on a direct basis.


ORDER

Entitlement to service connection for transverse myelitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

REMAND

In light of the grant of service connection for transverse 
myelitis herein, the Board finds that the ancillary benefits 
sought on appeal should be readjudicated by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues of 
eligibility for SMC based upon loss of 
use of both legs; eligibility for 
specially-adapted housing or a special 
home adaptation grant; eligibility for 
automobile and adaptive equipment or 
adaptive equipment; and eligibility for 
SMC based upon a demonstrated need for 
aid and attendance due to service-
connected disability or based upon 
housebound status.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


